        Case 1:17-cv-04179-DLC Document 183-6 Filed 02/15/19 Page 1 of 1
                               Alpine's Exhibit B-3




Violation Number              Court's Ruling                             Not Customer "A" or "E" from the 
                                                                         subject 295 SARs

280                           Out of 1,105 SARs where there is an           Not Customer "A" or "E" and no other 
                              allegation of a deficient narrative for lack  alleged red flag violations.
                              of information known as the five 
                              essential elements, only 295 of those 
                              SARs did not include an allegation of a 
                              red flag deficiency.  The 295 SARs involve 
                              transactions from Customers "A", "C", 
                              and "E."  SJ is granted as to Customers 
                              "A" and "E" based on related litigation 
                              discussed in other parts of the Order.  SJ 
                              is not granted as to Customer "C" 
                              because of factual question. 
